Citation Nr: 1432370	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-06 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of spinal meningitis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1956 to October 1956 and from April 1957 to December 1962.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision, by the Louisville, Kentucky RO which denied the Veteran's attempt to reopen a previously denied claim of entitlement to service connection for spinal meningitis.  

In a June 2011 decision, the Board determined that new and material evidence had been submitted to reopen the claim, but denied the claim on its merits.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By a memorandum decision entered in October 2012, the Court set aside the Board's decision and remanded the case for readjudication.

Pursuant to the Court's decision, the Board remanded the case in October 2013 for additional development.  Following the RO's issuance of a supplemental statement of the case (SSOC) in January 2014, the case is again before the Board for appellate review.  The Board finds all requested actions have now been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Although the Court's 2012 order set aside the Board's decision to reopen the previously denied claim, the Board finds that, for the same reasons as set forth in its 2011 decision, the previously denied claim should be reopened.  Therefore, the decision below addresses the underlying merits of the claim of service connection.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).)



FINDING OF FACT

The Veteran does not experience residuals of spinal meningitis.


CONCLUSION OF LAW

The Veteran does not have residuals of spinal meningitis that are the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, letters dated in December 2008, February 2009, and June 2009 notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the RO has obtained the Veteran's service treatment records (STRs), private and VA medical records, and Social Security Administration (SSA) records.   Neither the Veteran nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was afforded a VA examination in June 2009.  Pursuant to the October 2013 Board remand, the Veteran was afforded another VA examination in December 2013.  The Board finds that the December 2013 examination sufficiently allows the Board to make a well-informed decision.  The December 2013 addendum opinion complied with the Board's remand directives.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  

II.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires evidence of:  (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

For the chronic diseases listed in 38 C.F.R. § 3.309(a) (2013), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39 (observing that a claim for a chronic disease "benefits from presumptive service connection...or service connection via continuity of symptomatology.").

The claimant bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.
However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).
In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated: 
The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . . 

III.  Background

Service treatment records demonstrate that, in October 1959, the Veteran presented with complaints of back pain and headaches.  He was diagnosed with acute viral meningitis, organism undetermined.  His separation examination in December 1962 was negative for any complaints or findings of headaches or low back problem, or any residuals of the acute meningitis. 

The Veteran initially filed a claim for service connection for spinal meningitis in April 1966.  On VA examination in June 1966, the Veteran complained of back pain.  He stated that he was unable to lift anything.  The Veteran reported pain in his back all the time.  He also reported problems with limited motion and general weakness in his back.  Following an evaluation of the spine, the examiner determined that there was no cause found for the backache.  A special neurological evaluation was also conducted.  No residuals of meningitis were found.  Consequently, the RO denied service connection based on the determination that disability was not shown by the evidence of record.

The Veteran filed a claim to reopen service connection for spinal meningitis in November 1995.  In support, the Veteran's wife submitted a statement indicating that the Veteran had been experiencing back pain since his return home from Okinawa in 1960.  She noted that a private doctor told them that the Veteran had picked up a bacterial disease from the unsanitary conditions overseas, and that the spinal meningitis had caused him to develop problems with his back.  The Veteran's wife further noted that a doctor later told them that the spinal meningitis, which the Veteran suffered on active duty, had affected his nervous system and it was something he would have to learn to live with.  Also submitted was a statement from the Veteran's mother who attested that he returned home with chronic back problems as a result of the meningitis that he suffered in service.

By a rating action in May 1996, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for residuals of spinal meningitis.

The Veteran filed additional claims for service connection for spinal meningitis in February 2001 and November 2007.  However, VA progress notes from August 1991 to February 2008 did not reflect any complaints or findings of headaches, low back pain or any residuals of spinal meningitis, and the RO denied his claims.  

The Veteran again sought to reopen his claim of entitlement to service connection for spinal meningitis in November 2008.  Submitted in support of the claim was a July 2000 determination from the SSA that found the Veteran to be disabled primarily due to disorders of the back and ruptured Achilles tendon.  Attached to this decision were medical records from August 1999 to March 2000, reflecting treatment for a lumbar spine disorder and rupture of the Achilles tendon.  Among these records is a September 1999 private treatment report indicating that the Veteran slipped and injured himself on June 7, 1999, while working.  The Veteran reported that he had had no major previous back problems.  He complained of back pain; he also reported pain that shot down his legs.  Following an examination, the impressions were probable lumbar radiculopathy, and lumbar strain.

VA progress notes from February 2008 to March 2009 do not reflect any complaints or findings of headaches, low back pain or any residuals of spinal meningitis.

During an April 2009 private neurological consultation, the Veteran reported having low back pain since he suffered a bout of meningitis in 1959.   He reported having low back pain and pain down the left leg.  He had limited lumbar flexion at 40 degrees and extension at 5 degrees.  He had a positive straight leg raising test on the left at 40 degrees.  He had a depressed left ankle reflex with decreased sensation in the L5-S1 nerve root distribution.  The impression was remote history of viral meningitis, 1959, with reported chronic low back pain.  The examiner indicated that he reviewed the Veteran's service treatment records, and it was his opinion that his current chronic back pain was as likely as not because of the spinal meningitis he suffered while in the military.

Also in April 2009, the same private physician performed nerve conduction studies and electromyography (EMG) of the Veteran's lower extremities.  The physician's impression was active radiculopathy, primarily in an L5 and S1 nerve root distribution.

On June 2009 VA examination, the Veteran reported intermittent back pain since discharge with radiation of pain into the lower extremities.  It was noted that the Veteran was a retired electrician.  The Veteran reported an incident in June 1999 when a transformer he was working on exploded, causing him to jump off an insulator; he injured his knees, back and left foot.  Following a physical examination, including an EMG, the pertinent diagnosis was degenerative disc disease (DDD) and arthritic changes of the lumbar spine.  The VA examiner stated that the Veteran's DDD of the lumbar spine was most likely secondary to the injury sustained in 1999.  The examiner also stated that the Veteran's current low back pain was less likely as not caused by viral meningitis suffered in service.

VA progress notes dated from June 2009 to August 2009 do not reflect any complaints or treatment for residuals of meningitis.  

A February 2012 private MRI of the lumbar spine revealed arthritis, mild congenital spinal canal narrowing with mild epidural lipomatosis, mild disc bulges; anterior subligamentous disc protrusions, and mild ventral flattening of the thecal sac and lateral recesses.

On December 2013 VA examination, the Veteran reported that he has been having low back pain since service, which has gradually worsened over the years.  The Veteran reported that, after discharge, he worked at Ford Motor Company installing headliners, but had his job changed after 6 months because he was having back pain doing this job.  He then worked as an electrician for 44 years, sometimes working 15 hours a day, 7 days a week.  He was hurt in 1993 when he was working extensively during a snowstorm, and in 1999 he jumped approximately 15 feet from a ladder onto a pile of rocks, resulting in injuries to his knees and ankle, but he denied injury to the back in that incident.

Upon examination of the Veteran, the examiner diagnosed lumbar strain.  Following review of the claims file, the examiner opined that it was less likely as not that the Veteran's back condition was related to his meningitis, or treatment of back pain in service.  The examiner reasoned that the Veteran's back pain and headache at the time of his discharge were felt due to the spinal tap.  It was noted that it was the persistent leak from the spinal tap that produced these symptoms, not the meningitis.  The examiner noted that, in such instances, when the leak finally heals, the symptoms resolve.  The Veteran resumed full duties after recovering from the meningitis and no further back pain was noted.  It was specifically noted that medical literature confirmed that the symptoms of meningitis do not include back pain.  Finally, there was no evidence of treatment of back pain in the years immediately following service discharge. 

The examiner also commented on the conflicting April and June 2009 opinions from the private and VA examiners.  The examiner noted that the private physician who provided the positive etiology opinion had previously noted in September 1999 that there were no previous back problems, and had assessed probable lumbar radiculopathy and lumbar strain.  Moreover, the private physician did not provide a rationale for the positive nexus opinion.  In contrast, the examiner noted that the June 2009 VA examination contains essentially the same information that the examiner was able to extract from the claims file and the Veteran, with the exception of back pain.


IV.  Analysis

After a review of the record, the Board concludes that entitlement to service connection for residuals of spinal meningitis is not warranted.  While the Veteran has a low back disability, and was treated in service for meningitis and back pain, the persuasive evidence of record does not indicate that his current low back disability or any other current disability originated during service or is otherwise related or attributable to his service, including the acute meningitis.

When examined for separation from military service in December 1962, there was no indication that meningitis had caused any chronic problem, including any problem with his back.  Further, there is no evidence that the Veteran's current arthritis manifested within one year from separation from service.  Although the Veteran had undergone multiple examinations of his low back since service, arthritis was not diagnosed until 2009.  Therefore, presumptive service connection for arthritis as a residual of meningitis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309(a).

Regarding continuity of symptomatology, the Veteran is competent to indicate that he has experienced back pain since service.  Moreover, the Veteran has submitted various lay statements and treatment records to corroborate his assertion of continuous back pain.  However, the Veteran is not competent to opine as to etiology.  While the Veteran can attest to factual matters of which he has first-hand knowledge, e.g., back pain, neither he nor any lay affiant is capable of making medical conclusions.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence as to the etiology of the back disability.  While the evidence of record shows that the Veteran has a back disability, the Board finds that the more convincing evidence shows that his disability is not attributable to in-service meningitis.

The Board acknowledges the positive nexus opinion of the April 2009 private examiner.  However, in weighing the probative value of the opinion with the negative nexus opinions of record, the Board finds the December 2013 VA opinion more persuasive.  First, the April 2009 private examiner noted review of STRs but made no mention of a normal separation examination or the injury in 1999, suggesting reliance on an incomplete factual predicate.  Further, as noted by the December 2013 VA examiner, the April 2009 private examiner did not provide an explanation for his positive opinion.  On the other hand, the December 2013 VA examiner reviewed the entire claims file, to include both the April 2009 and June 2009 opinions.  Indeed, the VA examiner addressed the two prior opinions and opined that the June 2009 negative nexus opinion was more consistent with the evidence of record.  The VA examiner also provided an explanation that included reliance on medical literature.  

The examiner noted that there was medical authority for the position that any in-service back pain the Veteran experienced was not due to meningitis, but was due to the procedure for treating it, which resolved with the healing of the spinal tap intrusion.  Moreover, the Board does not find the lay statements regarding continued pain since service to be credible.  Indeed, when the Veteran sought treatment for an injury in 1999, he reported that he had not had previous major problems with his back.  This statement, made contemporaneous with his seeking care for a back injury, is corroborated by the lack of evidence showing prior problems.  Even his separation examination, at which time he could have reported any ongoing back problems, showed that he had none.  Although he had complained of a back problem when examined by VA in 1966, no diagnosis was made.  In fact, there was no basis found for his complaint.  Given the medical evidence, particularly the service records, showing that the meningitis was in fact an acute problem that resolved, the Board finds it reasonable to infer that subsequent reports of pain and continued problems prior to the 1999 injury were without pathological basis and likely made to bolster a claim for compensation.  This conclusion is consistent with separation examination, the lack of documented problems for many years, and the medical opinion that meningitis would cause back pain only to the extent that the diagnostic spinal procedure for it would temporarily affect the back. 

Accordingly, the Board concludes that the preponderance of evidence is against the claim of service connection for residuals of spinal meningitis.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, because there is a preponderance of evidence against the claim, the benefit-of-the-doubt doctrine is not helpful to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that the benefit-of-the-doubt rule is not for application when the preponderance of the evidence is found to be against the claimant); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of spinal meningitis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


